PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/015,271
Filing Date: 22 Jun 2018
Appellant(s): Wachtell et al.



__________________
Jeffery Scott Leaning 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In Appellant’s Appeal brief filed 02/09/2021, Appellant lays out a history of arguments made in past office actions. For the purposes of moving the appeal forward, rather than addressing Appellant’s history of arguments in past responses, focus is drawn towards the merits of the arguments set forth in the appeal brief.
The Rejection Under 35 U.S.C. 101
The Rejection is Based on Reasonable Claim Interpretation.
Appellant argues that the claims are not directed to predicting clinical events because the claims do not use the words predict (See Appeal brief page 9). However, the claims do compare the collected and indexed patient data to “clinical event templates” to detect a match. For clarification on what a “clinical event template” could refer to, examiner found in paragraph [0039] of the filed specification that “clinical event templates” specify clinical facts that indicate the possibility of “a medical adverse event.” Determining or indicating that there is a possibility of a medical adverse event is a prediction that the event will or will not likely happen. The claims as currently presented are using database management and administration to compare collected clinical facts to “clinical event templates” in order to determine a 

The Claims Do not Recite Elements that Reflect Improvements to the Technological Field of Database Administration and Usage
Appellant argues that the claims as currently presented reflect improvements to the technological field of database administration and usage (See Appeal brief page 10). Specifically, that there is a deficiency in the prior art concerning medical records spread across disparate databases and can help identify potential patient harm. First, the problem of disparate databases may be considered a technological problem, but there is no nexus in the claims as currently presented that tie the claims to this potential technological problem. Second, while identifying potential patient harm may be a problem, it is not a technological problem as addressed by the analysis in MPEP 2106.04(d)(1) and 2106.05(a). The claims do include additional elements beyond the recitation of the abstract idea. However, the additional elements in the claims do not recite improvements to the functioning of a computer or to the field itself. The claims recite additional elements that amount to “apply it” (using a computer to perform the abstract idea, MPEP 2106.05(f)), insignificant extra solution activity (MPEP 2106.05(g)), and well-understood, routine and conventional activity (MPEP 2106.05(d)). See Final Rejection Office Action, 2-8, (9/10/2020) (more detail on these additional elements). None of these types of additional elements integrate an abstract idea into a practical application.

The Claims Do Not Recite Elements Representing a Particular Machine
Appellant argues that the claims recite elements that represent a particular machine (See Appeal brief page 13). Specifically, that the present claims are like those claims in Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981), and that the claims recite specific, substantive elements of database usage and administration that amounts to a particular machine. This is not persuasive. The claims do recite the use of specific elements of database usage but this is not equivalent to a “particular machine” like the rubber molding machine in Diamond v. Diehr. Diamond v. Diehr included a particular machine, the rubber molding press. Appellant’s claims are directed to general use computer and databases. The MPEP states that it “is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” See MPEP 2106.05(b)(I). Here, the claims recite conventional computer functions. The judicial exception is not integrated into a practical application because the claims do not recite a particular machine, as argued by appellant.

The rejection Under 35 U.S.C. 102 for Providing Client Software that Operates as Claimed.
“Providing Client Software” to “Each of a Plurality of Disparate Database Systems”
Appellant argues that Sabol (U.S. 2004/0122702) fails to disclose “providing client software” to “each of a plurality of disparate database systems” (See Appeal brief page 17). However, Sabol does disclose the use of software modules to provide access to the data stored See Sabol para [0016], [0051], and [0056]. Specifically in Sabol [0056], “additional code may be stored within these specific data resources,” and “such code will permit information to be searched, extracted, transmitted, and stored for processing by the computing resources.” See Sabol, para [0056].

“Provide to a Computer Server”
Appellant argues that Sabol reference fails to disclose “provide to a computer server over a computer network a respective index at least upon changes to any patient record” (See Appeal brief page 18). However, Sabol [0290] discloses that the clinical data in the integrated knowledge database is “automatically categorized and indexed.” Further, Sabol [0074] discloses that the data collected and processed by the system (the raw, semi-raw, and processed data) can be stored remotely (i.e. using a remote server). The created indexes for mapping the data across the various databases is considered part of this data. Therefore, the data can be automatically indexed and stored remotely, or in other words, “provided to a computer server.”

“At Least Upon Change to Any Patient Record”
Appellant argues that the Sabol reference fails to disclose providing index “at least upon changes to any patient record in a respective database” (See Appeal brief page 20). However, Sabol discloses in [0290] that the system can automatically categorize and index the clinical 

The Rejection Under 35 U.S.C. 102 based on Building a Master Index in Transient Memory as Claimed.
“Transient Electronic Memory”
Appellant argues that the Sabol reference fails to disclose “building in transient electronic memory” (See Appeal brief page 22). However, Sabol does disclose in [0363] and [0364] the creation and storage of a patient record, made from the information available across the various data sources, and stored in a data repository. This data repository can store and maintain (i.e. receive updates) the patient record. Specifically, the creation and maintenance of patient records is understood that computers use transient electronic memory to perform these exact tasks. Therefore, under the broadest reasonable interpretation of “transient electronic memory,” Sabol is understood to disclose this element. 

“Using a Master Index”
Appellant argues that the Sabol reference fails to disclose the element “using a master index” (See Appeal brief page 24). However, Sabol [0050] discloses that the system is connected to a federated database which draws data from a range of resources and place that data in a form so it can easily identified and manipulated when needed. Sabol [0053] discloses that the 

“For Each of the Plurality of Patients”
Appellant argues that the Sabol references does not disclose that the system can be used “for each of the plurality of patients” (See Appeal brief page 25). As already discussed, in at least Sabol [0316] and [0317], Sabol discloses a system that gathers patient data during patient encounters and stores it for later use.  Sabol also discloses that one use of this data can be the creation of patient records (i.e. a “representation” of the patient) that include the information from various and disparate resources. Nothing about the disclosure implies or expressly states that it cannot be used for a plurality of patients. Therefore, if the system can build a representation for one patient, it can build a representation for a plurality of patient.

The Rejection under 35 U.S.C. 102 for Records not Leaving Individual Databases.
See Appeal brief page 27). The language of the disclosure of Sabol does contemplate that the records leave the local knowledge database. But it can also be interpreted to not have any information leave the local databases. See Sabol [0354] (note the use of the word “may.” The data “may” be stored locally. The data “may” be uploaded to higher levels.) The use of this language points to a system where all the data is stored locally because none of it needs to be uploaded to higher levels. Examiner notes that in this section Appellant characterizes this argument as interpreting the term “may” as the exclusive phrase “does not.” See Appeal Brief, pp 28-29 (filed 02/09/2021). This is a mischaracterization. Examiner is interpreting the use of the word “may” to include both “does” and “does not,” not merely one of the two. The disclosure of Sabol, based on the use of this word “may,” includes both a system that keeps the data on the local databases and a system that uploads some of the data to higher levels. Therefore, despite the fact that Sabol discloses a system that does upload data to higher levels, it also discloses a system that keeps that data at the local level without uploading it to higher levels. Therefore, it meets the broadest reasonable interpretation of this claim element.


Respectfully submitted,
/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:

/JONATHAN DURANT/Primary Examiner, Art Unit 3626      
                                                                                                                                                                                                  /JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.